Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Status of the Claims
Claim 2 has been cancelled; claim 1 has been amended; Claims 1 and 3-7 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 1/19/2022, which has been approved on 1/19/2022.

Previous Rejections/Objections
Previous rejection of Claims 1 and 3-7 under 35 U.S.C. 103(a) as being unpatentable over Kitawaki et al (WO2016/190277 A1, published on 12/2016, with corresponding English application US-PG-pub 2017/0327930 A1, thereafter PG’930) 
Previous rejection of Claims 1 and 3-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/349850 (US-PG-pub 2019/0284668 A1 listed in IDS filed on 1/25/2021) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 1/19/2022 and the Applicant’s “Terminal Disclaimer” filed on 1/19/2022, which has been approved on 1/19/2022.
Previous rejection of Claims 1 and 3-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 3 and 6-10 of copending application No. 16/971.860 (US-PG-pub 2021/0012801 A1) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 1/19/2022 and the Applicant’s “Terminal Disclaimer” filed on 1/19/2022, which has been approved on 1/19/2022.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 1, the recorded reference(s) does not specify the claimed Al based alloy sheet with less than 0.4 mass% Si (amended feature) with the claimed dimension and distribution of second phase particles as recited in the instant claim 1. The claims 3-7 depend on claim 1, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734